IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA )
)
V. ) Case No.: 3:14CR047
TERRY STUERMAN )
)

ORDER TERMINATING SUPERVISED RELEASE

The above named individual commenced a three year term of supervised release on June 7, 2017.
Her term is scheduled to expire on June 6, 2020. Based on the recommendation of the U.S.
Probation Officer and for good cause shown, it is hereby ordered that the defendant is discharged

from supervised release and that the proceedings in the case be terminated.

Dated this AWW __ day of = , 2019

The Honorable Walter H. Rice
United States District Judge
